Title: To Thomas Jefferson from Bernard McMahon, 12 July 1806
From: McMahon, Bernard
To: Jefferson, Thomas


                        
                            Respected Sir,
                            
                            Philadelphia July 12th. 1806.
                        
                        My being from home a few weeks in pursuit of plants and seeds, was the cause of my not acknowledgeing sooner,
                            the favour you were pleased to confer, in sending me the quarantine corn, which, I have no doubt, will become a valuable
                            acquisition: it was sown, in my absence, on the 25th. ulto. and is now about 20 inches high.
                        I take the liberty of requesting your acceptance of a few Tulip roots, the bloom of which I hope will give
                            you satisfaction: they may remain in the state I send them till October, and be then planted as directed in page 528 of my
                            book. I sincerely wish and solicit the favour of your pointing out to me how I can oblige you.
                        I am desirous to know if the Tarragon plants have succeeded, as, if necessary, I will send you a further
                            supply.
                        Prefixed to the names of the Tulips you will find the following marks, significant of the Florist’s divisions
                            of the family; Bz signifies the flower to belong to the Bizards, B. to the Bybloemens, I. to the Incomparable Verports, R.
                            to Baguet Rigauts, r. to the Rose coloured or Cherry, & P. to the Primo Baguets. 
                  I have the happiness of being Sir, Most
                            respectfully, Your sincere wellwisher.
                        
                            Bernd. McMahon
                            
                        
                    